Citation Nr: 0407198	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  99-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an 
innocently acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1969 to January 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the RO that found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a psychiatric disorder.      

The veteran offered testimony before the undersigned Veterans 
Law Judge at a personal hearing held in November 2003.  

The now reopened claim of service connection for an 
innocently acquired psychiatric disorder is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDINGS OF FACT

1.  In an August 1972 decision, the RO denied the veteran's 
claim of service connection for anxiety neurosis.  No timely 
appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim and, as such, is so significant that it must be 
considered to decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5103A, 5108, 7105 
(West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  These 
changes do not apply to the veteran's application to reopen 
as it was received prior thereto.  

Given the favorable action taken hereinbelow, further 
discussion of VCAA is not required at this time.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability, even where it would not be 
enough to grant a claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the August 1972 
denial of service connection for anxiety neurosis.  That 
rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a psychiatric disorder subsequent 
to the August 1972 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The new evidence received subsequent to the August 1972 
rating decision includes mental health clinical records from 
the VA Hospital dated from August 1972 to July 1974.  In the 
veteran's initial mental health examination dated in August 
1972, the examiner noted the veteran's illegal drug abuse 
problem for "at least 2 years while in the service."  He 
reported that the veteran appeared to have a serious weakness 
in his personality, "obviously inadequate and immature which 
perhaps existed before his addiction."  

In a follow-up mental health examination, the veteran was 
noted to have dropped out of high school in the 9th grade.  
He enlisted in military "to get away from home" but stated 
that "this was the worst mistake [he] ever made."  The 
veteran stated that he "started taking drugs immediately and 
did everything he could to get out of service."  

In a February 1981 note, the veteran reported being 
"depressed due to problems associated with his back injury 
for which he [was] service connected."  The examiner 
referred to the veteran's past drug addiction in service and 
assessed that the veteran "reacted to his constant back pain 
by becoming uncommunicative."  

In August 1982, the veteran was referred for mental health 
consultation.  The doctor noted that the veteran "appeared 
to be very nervous" and had "pretty chronic back pain."  
The doctor opined that the veteran "[might] have autonomic 
over reactivity and/or psycho-physiological symptoms."  

In January 1995, the veteran was examined for VA purposes.  
The examiner noted the veteran's long history of poly-
substance abuse dating back to Vietnam.  The veteran stated 
he had been drug-free since 1986, but admitted to occasional 
alcohol use.  The veteran denied any problems prior to 
service and claimed that he "got along well with people in 
school," played on the baseball team and made friends 
easily.  

The examiner also noted the veteran's long history of chronic 
and recurrent depression associated with symptoms of a 
personality disorder with potential self-destructive 
tendencies.  The examiner opined that the veteran's addictive 
behavior was part of his depression and his personality 
disorder.  

The examiner's Axis I diagnosis was that of major recurrent 
depression and poly-substance abuse in partial remission.  
Axis II diagnosis was borderline personality disorder.  The 
veteran's assigned a Global Assessment of Functioning (GAF) 
score was 60.  

In a May 2000 psychiatric note, Hani Khouzam, MD assessed the 
veteran with mixed anxiety and depression due to pain and job 
dissatisfaction.  The veteran's assigned GAF score was 45.  

In an August 2001 psychiatric note, the veteran reported no 
record of treatment in the military but noted receiving 
counseling as early as basic training from a "Dr. Cohen" 
while stationed at Fort Dix.  

In May 2002, the veteran underwent a VA mental disorders 
examination.  The examiner opined that the veteran "ha[d] 
always suffered from a personality disorder" dating back to 
1972.  The examiner concluded that it was less likely that 
the veteran's psychiatric condition was due to chronic pain 
due to his service-connected back condition.  

At the hearing in November 2003, the veteran testified that 
he was treated for anxiety at different locations during 
service.  He also reported receiving treatment for anxiety 
and depression shortly after service.  

In this case, the new evidence added to the record consists 
of hearing testimony, as well as VA examination reports and 
VA outpatient treatment records, that tend to show that the 
veteran may currently have innocently acquired psychiatric 
disability due to disease or injury in service or as the 
result of service-connected disability.  

As such, as new and material evidence has been presented in 
this case, the claim of service connection is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The veteran recently testified that he received psychiatric 
treatment from a private doctor, identified only as "Dr. 
Slater."  The veteran stated that Dr. Slater provided 
psychological treatment that was associated with an on-the-
job assault; however, no records of that treatment have been 
associated with the claims folder.  

The RO should attempt to obtain any outstanding private 
records for the veteran.  VA is required to seek all relevant 
treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Further, the Board finds that the veteran should be afforded 
a VA examination to include an opinion as to whether it is at 
least as likely as not that he suffers from an innocently 
acquired psychiatric disability that was incurred in or 
aggravated by service or that is proximately due to his 
service-connected chronic low back strain.  

Finally the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should take appropriate steps 
to contact the veteran in order to ask him 
to provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) that 
have treated the veteran for a psychiatric 
disorder for the period from 1995 to the 
present.  Specifically, the RO should ask 
the veteran to provide the full name, 
mailing address, and dates of service from 
a "Dr. Slater" who rendered 
psychological or psychiatric treatment for 
the veteran in or around 1997.  The 
veteran should be provided with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified.  The RO should then obtain all 
records of treatment reported by the 
veteran.  

3.  The RO should make arrangements for 
the veteran to be afforded a VA 
psychiatric examination to ascertain the 
nature and likely etiology of the claimed 
psychiatric disorder.  The claims folder 
should be made available for review by the 
examiner.  The examiner should elicit from 
the veteran and record a complete clinical 
history.  Based on his/her review of the 
case, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran currently has 
innocently acquired psychiatric disability 
due to disease or injury that was incurred 
in or aggravated by service or that was 
caused or aggravated by a service-
connected disability.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
reopened claim of service connection on 
the merits.  If any benefit sought on 
appeal continues to be denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative.  They should be afforded a 
reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



